Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	In response to a restriction requirement mailed on 10/20/2020, the Applicant elected Invention II (Group II) drawn to an electroluminescent device encompassing claims 10-19 without traverse in a response filed on 12/15/2020.  Non-elected Invention I (Group I) drawn to a manufacturing method encompassing claim 5 and linking claims 1-4 and 6-9 is withdrawn.  Elected device claims 10-19 are examined below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	Information disclosure statement (IDS) submitted on 05/09/2019 ("05-09-19 IDS") is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the 05-09-19 IDS is being considered by the examiner.

Specification
The specification is objected to, because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
ELECTROLUMINESCENT DEVICE [[AND MANUFACTURING METHOD THEREOF]] HAVING COLOR LAYERS IN PATTERNED PIXEL DEFINE LAYER 

A. Prior-art rejections based on Han
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-12 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US 2017/0155070 A1 to Han ("Han").
Figs. 1 and 2 of Han have been provided to support the rejections below:

    PNG
    media_image1.png
    329
    449
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    410
    397
    media_image2.png
    Greyscale


Regarding independent claim 10, Han teaches an electroluminescent device (see Figs. 1 and 2), comprising:
a first electrode 102 (para [0038] - "a first electrode 102"), located on a substrate 101 or 1150, 1140, 1120, 101 (para [0038] - "a substrate 101"; para [0042] - "The gate insulation layer 1120"; para [0045] - "A protection layer 1140"; para [0047] - "An overcoating layer 1150");
a patterned pixel define layer 1170 (para [0050] - "A bank layer 1170"), located on the substrate 101 or 1150, 1140, 1120, 101, the patterned pixel define layer 1170 having first opening (see Fig. 1), and a projected area of the first opening on the substrate 101 or 1150, 1140, 1120, 101 being to define an area of a first light-emitting region 110 (para [0060] - "The first light emitting unit 110");
a first color layer 114 (para [0060] - "a first light emitting layer (EML) 114"), located in the first opening (Fig. 1 shows an opening that tapers upwards, so any arbitrary "horizontal slice" of the opening can be attributed to an opening.) and electrically connected to the first electrode 102;
a first connection layer 140 (para [0096] - "A first charge generation layer (CGL) 140"), located on the first color layer 114, a projected area of the first connection layer 140 on the substrate 101 or 1150, 1140, 1120, 101 being B (Fig. 1 shows the width of layers in the opening that taper upwards, so the first charge generation layer CGL 140 being narrower than that of the first color layer 114. Thus, the area that corresponds to the width of the first charge generation layer CGL 140 is different than the area corresponding to the width of the first color layer 114.) to define an area of a second light emitting region 120 (para [0089] - "The second light emitting unit 120");

a second electrode 104 (para [0058] - "The second electrode 104"), the second color layer 124 being located between the first connection layer 140 and the second electrode 104,
A limitation of "wherein when a ratio of B to A is r1, light emitted by the electroluminescent device has a first color temperature; and when the ratio of B to A is r2, the light emitted by the electroluminescent device has a second color temperature, r1 is different from r2, and the first color temperature is different from the second color temperature" does not appear to structurally distinguish the claimed device over that of Han, because the term "when" renders the limitation optional.  Moreover, the limitation appears to also be directed to an operational characteristic that may or may not be implemented. 
Even if the limitation above were considered to be structurally distinguish, a ratio of B to A would be r1 and the light emitting by the electroluminescent device has a first color temperature that may correspond to any one of the yellow-green, red and blue of the light emitting layer EML (para [0067]).
Regarding claim 11, Han teaches wherein B is larger than A (see Fig. 1). 
Regarding claim 12, Han teaches wherein a portion of a projection of the first connection layer 140 in a direction (up) perpendicular to the substrate 101 or 1150, 1140, 1120, 101 is overlapped with a projection of the patterned pixel define layer 1170 in the direction (up) perpendicular to the substrate 101 or 1150, 1140, 1120, 101 
Regarding claim 16, Han teaches the first color layer 114 that comprises a blue electroluminescent material (para [0067] - "The first EML 114 may be a blue light emitting layer including an auxiliary light emitting layer capable of emitting a light of another color."), and the second color 124 or 134 comprises a yellow electroluminescent material (para [0094] - "That is, the second EML 124 may include a yellow-green light emitting layer or a green light emitting layer."; para [0106]).
Regarding claim 17, Han teaches the first color layer 114 that comprises a yellow electroluminescent material (para [0067] - "If the first EML 114 is configured to include the auxiliary light emitting layer, a yellow-green light emitting layer...or a green light emitting layer may be used as the auxiliary light emitting layer on and under the first EML 114..."), and the second color layer 134 that comprises a blue electroluminescent material (para [00105] - "That is, the third EML 134 may include one among a blue light emitting layer..."). 
Regarding claim 18, Han teaches a switch device (Fig. 1 shows a thin film transistor TFT having a gate electrode 1115.) disposed in the substrate 1150, 1140, 1120, 101, the first electrode 102 being electrically connected to the switch device.





B. Prior-art rejections based on Xia
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pub. No. US 2019/0172876 A1 to Xia ("Xia").
Fig. 5f of Xia has been annotated to support the rejections below:
[AltContent: arrow][AltContent: textbox (area A)][AltContent: textbox (area B)][AltContent: arrow][AltContent: textbox (a first anode (see also Fig. 1))][AltContent: arrow][AltContent: textbox (substrate SUB)][AltContent: arrow]
    PNG
    media_image3.png
    241
    612
    media_image3.png
    Greyscale



Regarding independent claim 10, Xia teaches an electroluminescent device (see Fig. 5f; see also other figures that precede Fig. 5f), comprising:
a first electrode A first anode (Fig. 1 shows a first anode.), located on a substrate SUB;
SUB, the patterned pixel define layer 11 having first opening (Fig. 4 shows opening between opposing pixel definition layers 11, 11), and a projected area of the first opening on the substrate being A to define an area of a first light-emitting region;
a first color layer A first forward OLED structure, located in the first opening and electrically connected to the first electrode A first anode;
a first connection layer A charge generation layer CGL, located on the first color layer A first forward OLED structure, a projected area of the first connection layer A charge generation layer CGL on the substrate SUB being B (Fig. 5f shows the width of the charge generation layer CGL being narrower than that of the first forward OLED structure. Thus, the area that corresponds to the width of the charge generation layer CGL is different than the area corresponding to the width of the first forward OLED structure.) to define an area of a second light emitting region;
a second color layer A first reverse OLED structure, the first connection layer A charge generation layer CGL being located between the first color layer A first forward OLED structure and the second color layer A first reverse OLED structure; and
a second electrode A third transparent anode, the second color layer A first reverse OLED structure being located between the first connection layer A charge generation layer CGL and the second electrode A third transparent anode,
A limitation of "wherein when a ratio of B to A is r1, light emitted by the electroluminescent device has a first color temperature; and when the ratio of B to A is 
Even if the limitation above were considered to be structurally distinguish, a ratio of B to A would be r1 and the light emitting by the electroluminescent device has a first color temperature that may correspond to any one of the red, green and blue primary colors of the first forward OLED structure (para [0046]).
Regarding claim 11, Xia teaches wherein B is larger than A (see Fig. 5f). 
Regarding claim 12, Xia teaches wherein a portion of a projection of the first connection layer A charge generation layer CGL in a direction (up) perpendicular to the substrate SUB is overlapped with a projection of the patterned pixel define layer 11 in the direction (up) perpendicular to the substrate SUB (Tapered opposing sidewalls of the PDL 11 means that the orthogonal projections of the CGL and PDL layer 11 are overlapped with each other.).






Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 13 is objected to, but would be allowable if (i) its base claim 10 is amended to include all of the limitations of claim 13 or (ii) claim 13 is rewritten in independent form to include all of the limitations of its base claim 10.
Claims 14, 15 and 19 are objected to, but would be allowable, because they depend from the objected to, but allowable claim 13. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pub. No. US 2015/0060825 A1 to Song et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL JUNG/
Primary Examiner, Art Unit 2895
14 January 2021